PER CURIAM.
Application for leave to file petition for writ of habeas corpus in forma pauperis in this court is denied because without merit for two reasons: One, our power as a court to issue such writs is in aid of our appellate jurisdiction only. De Maurez v. Swope, 100 F.2d 530; Ferguson v. Swope, 9 Cir., 109 F.2d 152; De Maurez v. Swope, 9 Cir., 110 F.2d 564. Two, the lower federal courts should not consider an application for a writ of habeas corpus where the petitioner is detained under state process save in exceptional cases. Urquhart v. Brown, 205 U.S. 179, 27 S.Ct. 459, 51 L.Ed. 760; Ex parte Melendez, 9 Cir., 98 F.2d.791; Ex parte Penney, 9 Cir., 103 F.2d 27; Ex parte Jefferson, 9 Cir., 106 F.2d 471.
This is not such a case.
Application denied.